NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



NICHOLAS ST. CLAIRE THOMPSON,      )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D19-428
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.


PER CURIAM.


             Affirmed.




LaROSE, BADALAMENTI, and SMITH, JJ., Concur.